Order entered on or about January 8, 1969, denying motion for a joint trial, unanimously affirmed, with $30 costs and disbursements to respondents, without prejudice to an application for consecutive trials before the same Trial Justice. Action No. 2 is for a declaratory judgment relating to insurance coverage in respect to the occurrence underlying Action No. 1. A joint trial could possibly prejudice defendants in Action No. 1, which is triable before a jury. Concur—MeGivern, J. P., Markewich, McNally and Bastow, JJ.